May 14, 1910. The opinion of the Court was delivered by
The question presented by the exceptions is whether the rule announced in the former appeal in this case, as to temporary alimony, is applicable to permanent alimony.
The principle there stated is that "temporary alimony may be granted, when the defendant is without estate or certain income, but is able, by the use of his faculties, to provide reasonable maintenance for his wife. The absence of an estate or income can not absolve the *Page 91 
husband from his personal duty to exert himself to support his wife."
We are unable to discover any good reason why this rule should not be applied in cases of permanent alimony.
It is the judgment of this Court that the judgment of the Circuit Court be affirmed.
May 14, 1910.